 

CATHAY GENERAL BANCORP

 

RESTRICTED STOCK UNIT AGREEMENT

(Performance Shares - EPS)

 

This Agreement is executed as of this 18th day of December, 2013 by and between
CATHAY GENERAL BANCORP (the “Company”) and _________________ (“Employee”)
pursuant to the Cathay General Bancorp 2005 Incentive Plan (the “Plan”). Unless
the context clearly indicates otherwise or such term is defined herein, all
terms defined in the Plan and used in this Agreement (whether or not
capitalized) have the meanings as set forth in the Plan.

 

1.Restricted Stock Units

 

Pursuant to the Plan, and in consideration for services to be rendered to the
Company, an Affiliate, or a Subsidiary, the Company hereby issues, as of the
above date (the “Award Date”) to Employee an award of restricted stock units in
accordance with Section 11 of the Plan and the terms and conditions of this
Agreement (the “Award”). Each restricted stock unit represents the right to
receive one share of the Company’s Common Stock (subject to adjustment pursuant
to the Plan) in accordance with the terms and subject to the conditions
(including the vesting conditions) set forth in this Agreement and the Plan.

 

(a) Target EPS Restricted Stock Units: The target number of restricted stock
units the Employee is eligible to earn under this Agreement is ______________
(the “Target EPS Restricted Stock Units”). Notwithstanding the preceding
sentence, the number of Target EPS Restricted Stock Units shall be deemed
increased to the extent that dividends are paid during the term of the Award.
For this purpose any dividend payments will be deemed reinvested on the
ex-dividend date in additional Shares and dividends on such additional Shares
shall be deemed reinvested in the same manner.

 

(b) Earned EPS Restricted Stock Units: The number of restricted stock units
earned under this Agreement (the “Earned EPS Restricted Stock Units”) shall be
equal to the Target EPS Restricted Stock Units multiplied by the EPS Performance
Multiplier (as defined herein). The “EPS Performance Multiplier” will be
determined by computing the Company’s actual cumulative EPS for the three
calendar years ending December 31, 2016 (the “Maturity Date”) and then
determining the EPS Performance Multiplier by reference to the following table:

 

Cumulative EPS Performance Payout as % of Target $_____ or more ___% $_____ ___%
$_____ ___% Less than $____ ___%

 

If the Company’s Cumulative EPS Performance is between $____ and $____ or
between $____ and $____, the EPS Performance Multiplier will be determined using
straight line interpolation.

 

For the purpose of this computation, “EPS” shall be diluted earnings per share
as reported in the Company’s Consolidated Statements of Operations and
Comprehensive Income.

 



 

 

 

(c) Change in Control: Notwithstanding anything herein to the contrary, in the
event of a Change in Control (as defined in Section 3), the number of Earned EPS
Restricted Stock Units shall be determined as of the date such Change in Control
is consummated, rather than the Maturity Date, as follows:

 

(1) If the Change in Control occurs before December 31, 2014, Earned EPS
Restricted Stock Units shall be deemed earned at ___% of Target EPS Restricted
Stock Units.

 

(2) If the Change in Control occurs on or after December 31, 2014 and before
December 31, 2015, the number of Earned EPS Restricted Stock Units shall be
determined by comparing actual 2014 EPS to the following schedule (using
straight line interpolation, as described above, for results between $____ and
$____):

 

EPS Performance Payout as % of Target $____ or more ___% $____ ___% $____ ___%
Less than $____ ___%

 

(3) If the Change in Control occurs on or after December 31, 2015 and before the
Maturity Date, the number of Earned EPS Restricted Stock Units shall be
determined by comparing the sum of actual 2014 and 2015 EPS to the following
schedule (using straight line interpolation, as described above, for results
between $____ and $____):

 

EPS Performance Payout as % of Target $____ or more ___% $____ ___% $____ ___%
Less than $____ ___%

 

Following a Change in Control, the vesting and distribution of Earned EPS
Restricted Stock Units shall be determined by reference to Sections 2 and 3 of
this Agreement.

 

2.Vesting and Distribution of Earned EPS Restricted Stock Units

 

(a) The Award shall not be vested as of the Award Date and shall be forfeitable
by the Employee without consideration or compensation unless and until otherwise
vested pursuant to the terms of this Agreement.

 

(b) Except as set forth in Section 3 hereof, after the Award Date, a number of
restricted stock units equal to the Earned EPS Restricted Stock Units will
become 100% vested (referred to as “Vested Units”) on the Maturity Date,
provided that the Employee remains continuously employed by the Company, an
Affiliate, or a Subsidiary through such Maturity Date.

 



 

 

 

(c) Except as set forth in Section 3 hereof, the Employee has no rights, partial
or otherwise, in the Award and/or any Shares subject thereto unless and until
the Award has been earned pursuant to Section 1 and vested pursuant to this
Section 2.

 

(d) Each Vested Unit shall be settled by the delivery of one Share (subject to
adjustment under the Plan). Settlement will occur as soon as practicable
following certification by the Company of the number of Earned EPS Restricted
Stock Units and passage of the Maturity Date (or, if earlier, the date the Award
becomes vested pursuant to the terms of Section 3), but in no event later than
the earlier of (i) 90 days following the Maturity Date (or such earlier date
that the Award becomes vested), or (ii) March 15th of the year following the
year in which the Award becomes vested. No fractional Shares shall be issued
pursuant to this Agreement.

 

(e) Neither the Award, nor any interest therein, may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.

 

3.Termination Provisions

 

(a) This Section sets forth the exclusive circumstances under which the Employee
may become entitled to Vested Units even though he or she is not employed
through the Maturity Date.

 

(b) The following definitions apply for the purposes of this Agreement:

 

(1) “Cause” means (unless otherwise expressly provided in an Award Agreement or
another contract, including an employment agreement) the Company's termination
of the Employee’s employment with the Company, its Affiliates, and its
Subsidiaries following the occurrence of any one or more of the following: (a)
the Employee’s conviction of, or plea of guilty or nolo contendere to, a felony;
(b) the Employee’s willful and continual failure to substantially perform the
Employee’s duties after written notification by the Company; (c) the Employee’s
willful engagement in conduct that is materially injurious to the Company, an
Affiliate, or a Subsidiary, monetarily or otherwise; (d) the Employee’s
commission of an act of gross misconduct in connection with the performance of
the Employee’s duties; or (e) the Employee’s material breach of any employment,
confidentiality, or other similar agreement between the Company, its Affiliates,
or its Subsidiaries and the Employee.

 

(2) “Change in Control” means, with respect to the Company, a change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), provided that such a change in control shall be deemed
to have occurred at such time as (a) any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the 1934 Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities representing 35% or more of the combined voting power for election of
Directors of the then outstanding securities of the Company or any successor of
the Company; (b) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new Director was approved by a vote of at
least two-thirds of the Directors then still in office who were Directors at the
beginning of the period; (c) the consummation of any merger or consolidation as
a result of which the Common Stock shall be changed, converted, or exchanged
(other than by merger with a wholly owned subsidiary of the Company) or any
liquidation of the Company or any sale or other disposition of 50% or more of
the assets or earning power of the Company; or (d) the consummation of any
merger or consolidation to which the Company is a party as a result of which the
persons who were stockholders of the Company immediately prior to the effective
date of the merger or consolidation shall have beneficial ownership of less than
50% of the combined voting power for election of directors of the surviving
corporation following the effective date of such merger or consolidation;
provided, however, that no Change in Control shall be deemed to have occurred
if, prior to such time as a Change in Control would otherwise be deemed to have
occurred, the Board determines otherwise. Notwithstanding the foregoing, with
respect to an Award that is (i) subject to Section 409A of the Code and (ii) if
a Change in Control would accelerate the timing of payment thereunder, then the
term “Change in Control” shall mean a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company as defined in Section 409A of the Code and the
authoritative guidance issued thereunder, but only to the extent inconsistent
with the above definition, and only to the minimum extent necessary to comply
with Section 409A of the Code as determined by the Committee.

 



 

 

 

(3) “Good Reason” means, without the Employee's consent, (a) a material
reduction in the position, duties, or responsibilities of the Employee from
those in effect immediately prior to such change; (b) a reduction in the
Employee’s base salary; (c) a relocation of the Employee’s primary work location
to a distance of more than 50 miles from its location as of immediately prior to
such change; or (d) a material breach by the Employee’s employer of any
employment agreement between such employer and the Employee.

 

(4) “Qualifying Termination” means the termination of an Employee's employment
with the Company, its Affiliates, and its Subsidiaries (a) by the Company,
Affiliate, or Subsidiary for any reason other than Cause; or (b) by the Employee
for Good Reason. Notwithstanding the foregoing, in no event will a termination
of the Employee’s employment due to death or Total and Permanent Disability be a
Qualifying Termination. Section 3(c) shall control in the event of the
Employee’s termination of employment following a Change in Control on account of
death, Total and Permanent Disability, or Retirement.

 

(5) “Retirement” means the termination of the Employee’s employment with the
Company, its Affiliates, and its Subsidiaries after December 31, 2015 by reason
of the Employee having either (a) attained the age of 65, or (b) attained the
age of 60 and completed a total of ten or more consecutive years of employment
with the Company, its Affiliates, and its Subsidiaries.

 

(c) Termination on Account of Death, Total and Permanent Disability, or
Retirement: If the Employee dies, incurs a Total and Permanent Disability, or
terminates employment on account of Retirement prior to the Maturity Date, he or
she shall continue to be entitled to receive the Earned EPS Restricted Stock
Units hereunder, to the extent earned, but the amount otherwise payable shall be
prorated to reflect the period from the Award Date through the Maturity Date
during which the Employee was employed.

 



 

 

 

For this purpose the computation of the amount of Earned EPS Restricted Stock
Units shall be made as of the end of the calendar year in which occurs the
Employee’s death, Total and Permanent Disability, or Retirement, by computing
the actual EPS of the Company for the calendar year ending December 31, 2014,
the two calendar years ending December 31, 2015, or the three calendar years
ending on the Maturity Date, as the case may be, to the relevant payout table in
Section 1(b) or (c) above. Payment of Earned EPS Restricted Stock Units shall
then be made within a reasonable period of time after the completion and
certification of such computation by the Committee, in accordance with Section
2(d).

 

The terms of this Section 3(c) shall control in the event of any termination of
the Employee’s employment on account of death, Total and Permanent Disability,
or Retirement prior to the Maturity Date, regardless of whether such termination
of employment occurs prior to, coincident with, or following a Change in
Control.

 

(d) Change in Control:

 

(1) In the event of a Change in Control, unless the Award is continued or
assumed by a public company, the Earned EPS Restricted Stock Units, to the
extent earned pursuant to Section 1(c), shall be fully vested immediately prior
to the Change in Control and distributed in accordance with Section 2(d).

 

(2) If the Award is continued or assumed by a public company, then payment of
the Earned EPS Restricted Stock Units shall continue to be contingent on the
Employee’s employment through the Maturity Date unless there is a Qualifying
Termination within two years following the Change in Control. If a Qualifying
Termination occurs, the restrictions on all unvested Earned EPS Restricted Stock
Units shall immediately lapse. Any distribution of such Vested Units shall be
made in accordance with Section 2(d) based on the extent to which they have been
earned pursuant to Section 1(c). Section 3(c) shall control in the event of the
Employee’s termination of employment following a Change in Control on account of
death, Total and Permanent Disability, or Retirement.

 

4.Compliance with Section 409A of the Code

 

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to remain exempt from or comply with the requirements of Section
409A of the Code and to avoid the imposition of any additional or accelerated
taxes or other penalties under Section 409A of the Code. The Committee, in its
sole discretion, shall determine the requirements of Section 409A of the Code
applicable to the Plan and this Agreement and shall interpret the terms of each
consistently therewith. Under no circumstances, however, shall the Company, an
Affiliate, or a Subsidiary have any liability under the Plan or this Agreement
for any taxes, penalties, or interest due on amounts paid or payable pursuant to
the Plan and/or this Agreement, including any taxes, penalties, or interest
imposed under Section 409A of the Code.   

 



 

 

 

5.Status of Employee

 

Employee shall have no rights as a stockholder (including, without limitation,
any voting rights or rights to receive dividends with respect to the Shares
subject to the Award) with respect to either the Award granted hereunder or the
Shares underlying the Award, unless and until such Shares are issued in respect
of Vested Units, and then only to the extent of such issued Shares.

 

6.Nature of Award

 

In accepting the Award, the Employee acknowledges, understands, and agrees that:

 

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan.

 

(b) The award of the restricted stock units hereunder is voluntary and
occasional and does not create any contractual or other right to receive future
Awards of restricted stock units, or any benefits in lieu of restricted stock
units, even if restricted stock units have been awarded in the past.

 

(c) All decisions with respect to future restricted stock unit or other awards,
if any, will be at the sole discretion of the Company.

 

(d) The Award and the Employee’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, an Affiliate, or a Subsidiary and shall not interfere
with the ability of the Company, an Affiliate, or a Subsidiary, as applicable,
to terminate the Employee’s employment or service relationship (if any).

 

(e) The Award and the Shares subject to the Award, the value of same, and any
ultimate gain, loss, income, or expense associated with the Award are not part
of the Employee’s normal or expected compensation for purposes of calculating
any severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement, welfare benefits,
or similar payments.

 

(f) No claim or entitlement to compensation or damages shall arise from
forfeiture of the Award for any reason, including forfeiture resulting from the
Employee ceasing to provide employment or other services to the Company, an
Affiliate, or a Subsidiary (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or the terms of the Employee’s employment agreement, if
any), and in consideration of the Award to which the Employee is otherwise not
entitled, the Employee irrevocably agrees never to institute or allow to be
instituted on his or her behalf any claim against the Company, its Affiliates,
or its Subsidiaries, waives his or her ability, if any, to bring any such claim,
and releases the Company, its Affiliates, and its Subsidiaries from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Employee
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim.

 



 

 

 

(g) The Employee has received copies of the Plan and the Plan prospectus from
the Company and agrees to receive stockholder information, including copies of
any annual report, proxy statement, or periodic report, from the Company’s
website (http://www.cathaygeneralbancorp.com). The Employee acknowledges that
copies of the Plan, Plan prospectus, Plan information, and stockholder
information are available upon written or telephonic request to the Director of
Human Resources of the Company, its Affiliates, or its Subsidiaries (the
“Director of Human Resources”).

 

7.Data Privacy

 

The Employee hereby explicitly and unambiguously consents to the collection,
use, and transfer, in electronic or other form, of the Employee’s personal data
as described in this document by and among, as applicable, the Company, its
Affiliates, and its Subsidiaries for the exclusive purpose of implementing,
administering, and managing the Employee’s participation in the Plan. The
Employee understands that the Company, its Affiliates, and its Subsidiaries hold
certain personal information about the Employee, including, but not limited to,
name, home address, telephone number, date of birth, social security, insurance
number, or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, purchased, exercised, vested, unvested
or outstanding in the Employee’s favor for the purpose of implementing,
managing, and administering the Plan (“Data”). The Employee understands that the
Data may be transferred to any third parties assisting in the implementation,
administration, and management of the Plan, that these recipients may be located
in the Employee’s country of residence or elsewhere and that the recipient
country may have different data privacy laws and protections than the Employee’s
country of residence. The Employee understands that Employee may request a list
with the names and addresses of any potential recipients of the Data by
contacting the Director of Human Resources. The Employee authorizes the
recipients to receive, possess, use, retain, and transfer the Data, in
electronic or other form, for the purposes of implementing, administering, and
managing the Employee’s participation in the Plan, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired under the Plan. The
Employee understands that Data will be held only as long as is necessary to
implement, administer, and manage participation in the Plan. The Employee
understands that Employee may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Director of Human Resources in writing. The
Employee understands that refusing or withdrawing consent may affect the
Employee’s ability to participate in the Plan. For more information on the
consequences of refusing to consent or withdrawing consent, the Employee
understands that Employee may contact the Director of Human Resources.

 



 

 

 

8.Taxes

 

(a) The payment of requisite federal, state, local, or other taxes, if any, due
upon the settlement of the Award may, at the discretion of the Committee, be
satisfied by instructing the Company to withhold from the Shares otherwise
issuable upon settlement of the Award that number of Shares having a total Fair
Market Value equal to the amount of income and other taxes due as determined by
the Company. Under no circumstances can the Company be required to withhold from
the Shares that would otherwise be delivered to the Employee upon the settlement
of the Award a number of Shares having a total Fair Market Value that exceeds
the aggregate amount of taxes due as determined by the Company. To the extent
that any surrender of Shares or payment of cash or alternative procedure for
such payment is insufficient, the Employee authorizes the Company, its
Affiliates, and Subsidiaries, which are qualified to deduct tax at the source,
to deduct all applicable required withholding taxes and social insurance
contributions from the Employee’s compensation to the extent permitted by law.
The Employee agrees to pay any amounts that cannot be satisfied from wages or
other cash compensation, to the extent permitted by law. The Employee
acknowledges and agrees that the Company may delay the delivery of Shares that
would otherwise be delivered to the Employee upon settlement of the Award until
the Employee has made arrangements satisfactory to the Company to satisfy any
income or other tax withholding obligations of the Employee.

 

(b) Regardless of any action the Company, an Affiliate, or Subsidiary takes with
respect to any or all income tax, social insurance, payroll, or other taxes, the
payment on account or ultimate liability for all taxes legally due by him or her
is and remains the Employee’s responsibility. Neither the Company nor any
Affiliate or Subsidiary (i) makes any representations or undertakings regarding
the treatment of any taxes in connection with any aspect of this Award,
including the vesting of the Award, the subsequent issuance of Shares or payment
of other consideration related to such Vested Units, or the subsequent sale of
any Shares acquired pursuant to such Vested Units, or (ii) commits to structure
the terms or any aspect of this Award to reduce or eliminate the Employee’s
liability for taxes.

 

9.Services as Employee

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, its Affiliates, or its Subsidiaries, affects
the Employee’s status as an employee at will who is subject to termination
without Cause, confers upon the Employee any right to remain employed by or in
service to the Company, its Affiliates, or its Subsidiaries, interferes in any
way with the right of the Company, its Affiliates, and its Subsidiaries at any
time to terminate such employment or services, or affects the right of the
Company, its Affiliates, or its Subsidiaries to increase or decrease the
Employee’s compensation or benefits. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Employee
without his or her consent.

 

10.Miscellaneous Provisions

 

(a) This Agreement is governed in all respects by the Plan and applicable law.
With the exception of certain terms defined herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall prevail. Subject to the limitations of the Plan, the Company may,
with the written consent of Employee, amend this Agreement. This Agreement shall
be construed, administered, and enforced according to the laws of the State of
California.

 



 

 

 

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement
or as required by applicable law, rule, regulation, order, directive, or
interpretive guidance from a governmental agency or authority.

 

(e) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

11.Agreement of Employee

 

By signing below, the Employee (a) agrees to the terms and conditions of this
Agreement; (b) confirms receipt of a copy of the Plan and all amendments and
supplements thereto; and (c) appoints the officers of the Company as the
Employee’s true and lawful attorney-in-fact, with full power of substitution in
the premises, granting to each full power and authority to do and perform any
and every act whatsoever requisite, necessary, or proper to be done, on behalf
of the Employee that, in the opinion of such attorney-in-fact, is necessary or
prudent to effect the forfeiture of the Award to the Company, or the delivery of
the Shares to the Employee, in accordance with the terms and conditions of this
Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

CATHAY GENERAL BANCORP       By:           EMPLOYEE       By:    

 

 



 

 